John J. Schadt v. Commissioner.Schadt v. CommissionerDocket No. 33107.United States Tax Court1952 Tax Ct. Memo LEXIS 322; 11 T.C.M. 141; T.C.M. (RIA) 52040; February 18, 19521952 Tax Ct. Memo LEXIS 322">*322  Leon Bizar, Esq., for the petitioner. S. Jarvin Levison, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: Respondent determined a deficiency in income tax of $680 for the year 1947. Since the notice of deficiency was not put in evidence, we do not know of certainty how he arrived at the deficiency. The petitioner claims error in that respondent acted arbitrarily in determining a gross income of $4,982.95. Under the law as laid down in countless cases, a presumption of correctness attaches to the determination of the deficiency by the respondent. The burden of proving error in the present instance rests on petitioner. Petitioner submitted two books without the presence of the person who kept them or otherwise was authorized and qualified to testify to their accuracy and completeness. Petitioner himself disclaimed any knowledge of the books as to their accuracy. Books of record are not self-proving. There is no evidence before us from which we can determine their sufficiency or correctness. No vouchers, canceled checks or other data were submitted. There is no evidence before us from which we could deduce the correct amount of petitioner's1952 Tax Ct. Memo LEXIS 322">*323  income. Petitioner has failed to discharge his burden. We affirm respondent's determination for failure of proof of error. Decision will be entered for the respondent.